


Exhibit 10.18

 

BODY CENTRAL CORP.

AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN

DIRECTOR RESTRICTED STOCK AWARD

 

 

Dear [                            ]:

 

You have been granted an award of shares of common stock of Body Central Corp.
(the “Company”) constituting a Restricted Stock Award (this “Award”) under the
Body Central Corp. Amended and Restated 2006 Equity Incentive Plan, as amended
(the “Plan”), with the following terms and conditions:

 

Grant Date:

 

May 25, 2011

 

 

 

 

Number of Shares of Restricted Stock (“Restricted Shares”):

 

                    (                 )

 

 

 

Vesting Schedule:

 

The Restricted Shares will vest in full on the first anniversary of the Grant
Date, provided you serve continuously as a director of the Company through such
date.

 

Notwithstanding the foregoing, the Restricted Shares will vest in full upon the
earlier to occur of:

 

·              The date your service as a director of the Company is terminated
as a result of your Retirement (as defined below).

 

·              The date your service as a director of the Company is terminated
as a result of your death or disability (within the meaning of Code
Section 22(e)(3)).

 

Except as otherwise provided above, upon your cessation of service as a director
of the Company prior to the date the Restricted Shares are vested, you will
forfeit the unvested Restricted Shares.

 

The period prior to which the Restricted Shares vest is referred to in this
Award as the “Period of Restriction” with respect to unvested Restricted Shares.

 

For purposes of this Award, “Retirement” shall mean a termination of your
service as a director of the Company that occurs after you have (i) reached age
65, (ii) served as an employee or director of the Company for a period of at
least two years prior to such termination (measured consecutively or
concurrently) and (iii) provided six months’ prior written notice to the Company
of such termination.

 

 

 

Release of Shares:

 

The Restricted Shares will be held in an account at the Company’s transfer agent
during the Period of Restriction. As soon as practicable after the Restricted
Shares vest, the applicable restrictions on the Restricted Shares will be
removed and such shares of Common Stock

 

--------------------------------------------------------------------------------


 

 

 

will be issued according to your instructions; provided that the shares may be
issued in the form of a stock certificate or stock certificates or an
appropriate book entry in the discretion of the Company.

 

 

 

Transferability of Restricted Shares:

 

You may not sell, transfer, pledge, assign or otherwise alienate or hypothecate
any of your Restricted Shares during the Period of Restriction. In addition, by
accepting this Award, you agree not to sell, transfer, pledge, assign or
otherwise alienate or hypothecate any shares of Common Stock acquired under this
Award other than as set forth in the Plan and at a time when applicable laws,
Company policies or an agreement between the Company and its underwriters do not
prohibit a sale. The Company also may require you to enter into a stockholder’s
agreement that will include additional restrictions on the transfer of shares of
Common Stock acquired under this Award that will remain effective after such
shares have vested.

 

 

 

Voting and Dividends:

 

While the Restricted Shares are subject to forfeiture, you may exercise full
voting rights and will be credited with all dividends and other distributions
paid with respect to the Restricted Shares, in each case so long as the
applicable record date occurs before you forfeit the Restricted Shares; provided
that any such dividends and other distributions will be held in the custody of
the Company and will be subject to the same risk of forfeiture, restrictions on
transferability and other terms of this Award that apply to the Restricted
Shares with respect to which such distributions were made. All such dividends or
other distributions shall be paid to you within 45 days following the date the
Restricted Shares vest.

 

 

 

Transferability of Award:

 

You may not transfer or assign this Award for any reason, other than as set
forth in the Plan. Any attempted transfer or assignment will be null and void.

 

 

 

Lock-Up:

 

You understand that this Award and any shares of Common Stock acquired under
this Award are subject to the lock-up restrictions set forth in the Plan (in
addition to the other provisions of the Plan).

 

 

 

Taxes:

 

You understand that you (and not the Company or any Affiliate) shall be
responsible for your own federal, state, local or foreign tax liability and any
other tax consequences that may arise as a result of the transactions
contemplated by this Award. You shall rely solely on the determinations of your
tax advisors or your own determinations, and not on any statements or
representations by the Company or any of its agents, with regard to all such tax
matters. You understand that you may alter the tax treatment of the shares
subject to this Award by filing an election under Code Section 83(b). Such
election must be filed within thirty (30) days after the date of this Award to
be effective. You should consult with your tax advisor to determine the tax
consequences of acquiring the shares and the advantages and disadvantages of
filing the Code Section 83(b) election. You acknowledge that it is your sole
responsibility, and not the Company’s, to file a timely election under Code
Section 83(b), even if you request the Company or its representatives to make
this filing on your behalf.

 

2

--------------------------------------------------------------------------------


 

Miscellaneous:

 

·              This Award may be amended only by written consent signed by both
you and the Company, unless the amendment is not to your detriment.
Notwithstanding the foregoing, this Award may be amended or terminated by the
Board or the Committee without your consent in accordance with the provisions of
the Plan.

 

·              The failure of the Company to enforce any provision of this Award
at any time shall in no way constitute a waiver of such provision or of any
other provision hereof.

 

·              In the event any provision of this Award is held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
legality or validity of the remaining provisions of this Award, and this Award
shall be construed and enforced as if the illegal or invalid provision had not
been included in this Award.

 

·              As a condition to the grant of this Award, you agree (with such
agreement being binding upon your legal representatives, guardians, legatees or
beneficiaries) that this Award shall be interpreted by the Committee and that
any interpretation by the Committee of the terms of this Award or the Plan, and
any determination made by the Committee pursuant to this Award or the Plan,
shall be final, binding and conclusive.

 

·              This Award may be executed in counterparts.

 

This Award is granted under and governed by the terms and conditions of the
Plan.  Additional provisions regarding this Award and definitions of capitalized
terms used and not defined in this Award can be found in the Plan.

 

BY SIGNING BELOW AND ACCEPTING THIS RESTRICTED STOCK AWARD, YOU AGREE TO ALL OF
THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN.  YOU ALSO ACKNOWLEDGE
RECEIPT OF THE PLAN.

 

BODY CENTRAL CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

 

[Name of Authorized Officer]

 

[Name of Recipient]

 

 

 

 

 

 

 

 

Date:

 

 

 

 

3

--------------------------------------------------------------------------------
